Citation Nr: 0533726	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  01-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for hemorrhoids.  

2.	Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  

3.	Entitlement to an increased (compensable) rating for the 
postoperative residuals of multiple lipomas.  

4.	Entitlement to an increased (compensable) rating for a 
skin disorder.  

5.	Entitlement to an increased (compensable) rating for the 
postoperative residuals of a right hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 
1978, from February 1979 to October 1983, and from February 
1998 to March 2000.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in September 2003.  

In correspondence received from the veteran, he has raised 
additional issues, including entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities, an increased ratings for hypertension and 
sinusitis and service connection for alopecia.  These claims 
are not inextricably intertwined with the current appeal, and 
they are referred to the RO for appropriate action. 

The issues of the evaluations for lipoma and a skin disorder 
and service connection for hemorrhoids are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	Degenerative disc disease of the lumbar spine is currently 
manifested by flare-ups after strenuous activity; range of 
motion limited to 40 degrees forward flexion, 20 degrees 
backward extension, 20 degrees bilateral lateral flexion, and 
20 degrees bilateral rotation; negative straight leg raising 
test; and no motor or sensory loss in the lower extremities.  
Periods of incapacitation has not been shown.

2.	The postoperative residuals of a right inguinal hernia 
include tenderness to the internal inguinal canal, with no 
evidence of recurrent hernia.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5293, 5292 (2001-2005).  

2.	The criteria for a rating of 10 percent, but no more, for 
the postoperative residuals of a right inguinal hernia have 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338, 7804 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2001 and April 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Regarding the veteran's claim for an increased rating for his 
low back disorder, it is noted that during the pendency of 
the veteran's appeal, the regulations applicable to the 
evaluation of spine disease were changed.  In such cases, the 
old law is applied prior to the effective date of the new, 
after which, the new law is applied.  VAOPGCPREC 7-2003, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled in 
part by Kuzma v. Principi, 341 f.3rd 1327 (Fed. Cir. 2003).  

An examination was conducted by VA in May 2000.  At that 
time, the veteran stated that he had developed back pain 
while carrying barrels of oil during service.  He now had 
intermittent sharp episodes of right sided low back pain that 
was usually associated with an awkward movement.  He 
currently took the medication Methocarbamol.  On physical 
examination, the veteran's gait was normal.  He stood erect, 
with a level pelvis and no scoliosis.  Forward flexion was to 
50 degrees.  Extension was to 25 degrees.  Lateral flexion 
was to 25 degrees, bilaterally.  There was no tenderness over 
the spinous processes.  Straight leg raising was limited to 
70 degrees, bilaterally, by hamstring tenderness.  Deep 
tendon reflexes were active and equal in the patella and 
Achilles tendons.  No motor weakness or sensory deficits 
could be detected.  Heel and toe walking was accomplished 
without difficulty.  He could squat and rise without 
assistance.  X-rays of the lumbar spine revealed a slight 
narrowing of the L5-S1 disc space, without osteophytes or 
subchondral sclerosis.  These changes could represent a 
congenital narrowing and not be due to degenerative disc 
disease.  The impression was degenerative disc disease of the 
lumbar spine.  

An examination was conducted by VA in October 2001.  At that 
time, the veteran indicated that his back disorder was 
affecting his ability to work as a policeman.  He stated that 
during exacerbations of his disorder, he had some pain 
radiating into the right leg.  He stated that strenuous back 
activity as a policeman, running or riding for extended 
lengths of time, precipitated acute flare-ups of his back 
that he associated with severe pain radiating into his right 
leg.  He treated this with total bedrest, muscle relaxants 
and analgesics.  On examination, it was noted that he rose 
from a chair and the examination table with the assistance of 
both arms.  He moved with slowness and caution.  Reflexes 
were 2+ and equal bilaterally.  Straight leg rasing was 
negative.  There was no motor or sensory loss in the lower 
extremities.  Range of motion was forward flexion to 40 
degrees; backward extension to 20 degrees; lateral flexion to 
20 degrees, bilaterally; and rotation to 20 degrees, 
bilaterally.  Limits were all associated with pain.  He could 
stand on his toes and heels and could squat.  The impression 
was degenerative disc disease of the lumbar spine.  It was 
noted that the veteran did have exacerbations of his chronic 
back condition that were associated with severe pain 
radiating into his right leg, secondary to nerve root 
involvement, with limited strength in the lower back as well 
as lack of endurance due to pain.  It was noted that the 
veteran was not in an acute state of exacerbation on the day 
of the examination, but stated that during such an episode 
the range of motion would be limited to essentially no 
flexion, extension or lateral flexion.  He was essentially 
unable to perform any activity until he got relief of his 
muscle spasms associated with nerve root involvement.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292 (effective prior to September 26, 2003).  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (effective prior to 
September 23, 2002).  

The criteria for the evaluation for intervertebral disc 
syndrome were revised, effective in September 2002.  

5293 Intervertebral disc syndrome:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months..................							
		60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 
months....................................................
.			40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 
months....................................................
.			20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months....................................................
.			10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a. Code 
5243 (2005).  

The schedule for rating disabilities of the spine was again 
revised, effective September 26, 2003.  The new regulations 
have been codified and may be found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  The General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  See 68 Fed. Reg. 
51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The veteran's low back disorder has been evaluated as 20 
percent disabling, effective from the date of the original 
grant of service connection.  Prior to September 2002, the 
veteran's disorder was evaluated on the basis that he has 
recurring attacks of his disorder that are incapacitating.  
The record also shows moderate limitation of motion, as 
represented by limitation of flexion to 50 degrees, extension 
to 25 degrees and lateral flexion was to 25 degrees, 
bilaterally.  The criteria for a rating in excess of 20 
percent under the old criteria were not demonstrated as 
severe recurring attacks or severe limitation of motion were 
not demonstrated.  

In September 2002, the criteria for the evaluation of 
intervertebral syndrome were revised.  Under those changes, a 
rating in excess of 20 percent requires incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  Episodes of 
this magnitude have not been shown in the medical record.  
The outpatient treatment records, that date from 2002 to 
2004, primarily deal with treatment of the veteran's lipomas 
and a septoplasty that was performed.  As incapacitating 
episodes of the required duration are not manifested in the 
record, a rating in excess of the current 20 percent rating 
under the revised criteria for intervertebral disc syndrome 
is not appropriate.  

In September 2003, the criteria for evaluation of low back 
disabilities based upon limitation of motion were again 
revised.  Under those criteria, a rating in excess of 20 
percent for lumbar spine disability requires limitation of 
flexion to only 30 degrees or a demonstration of ankylosis at 
a favorable angle.  The veteran is able to flex forward in 
excess of this criteria and ankylosis has not been 
demonstrated.  Thus, a higher evaluation is not warranted.  
It is noted that associated objective neurologic 
abnormalities have not been demonstrated.  Thus, a separate 
evaluation is not warranted.  

Regarding the postoperative residuals of the veteran's 
inguinal hernia repair, it is noted that an examination was 
conducted by VA in October 2001.  At that time, the veteran 
stated that he had pain ever since the surgery that repaired 
his right inguinal hernia whenever he did any activity that 
required straining of the abdominal wall.  On examination, 
there was tenderness to the internal inguinal canal.  On the 
right, there was no evidence of a recurrence of the hernia.  
The impression was post right inguinal hernia repair with 
associated neuralgia secondary to intermittent nerve 
entrapment.  

For the postoperative, recurrent inguinal hernia, that is 
readily reducible and well supported by a truss or belt, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.114, Code 
7338.  

Prior to August 2002, a compensable evaluation for a scar 
(other than burn scars or disfiguring scars of the head, 
face, or neck) required that it be tender and painful on 
objective demonstration.  Subsequent to that date, a 
superficial scar that is painful on examination warrants a 10 
percent evaluation.  38 C.F.R. § 4.118, Code 7804.  

The veteran's inguinal hernia repair does have some 
associated neuralgia that is caused by nerve entrapment.  
While the specific nerve is not specifically noted by the 
examiner who evaluated the veteran in 2001, the Board finds 
that this pain may be evaluated as analogous to a painful 
scar.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  As such, it is found that a 10 
percent rating for the postoperative residuals of a right 
inguinal hernia repair is warranted.  There is, however, no 
basis for assignment of a higher rating under any of the 
applicable criteria.


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.  

A rating of 10 percent, but no more, for the postoperative 
residuals of an inguinal hernia repair is allowed, subject to 
the controlling regulations governing the payment of monetary 
benefits.  


REMAND

Regarding the veteran's claim for service connection for 
hemorrhoids, it is noted that service medical records show 
that he was treated for this disorder while on active duty.  
While examination in May 2000 found no evidence of 
hemorrhoids at that time, examination in October 2001 noted 
internal hemorrhoids.  The examiner at that time, did not 
render an opinion regarding whether there was a relationship 
between the currently manifested hemorrhoids and those noted 
during service.  

Regarding the claim for increased evaluations for lipomas and 
a skin disorder, it is noted that the veteran underwent 
surgery for removal of painful lipomas in January 2002.  He 
has not been evaluated for compensation since the surgery.  
As the criteria for the evaluation of skin disorders has 
recently been revised an examination with regard to the newer 
criteria should be conducted.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo appropriate examinations to 
ascertain the current nature and extent of 
his lipoma, skin and hemorrhoid 
conditions.  Regarding the veteran's 
hemorrhoids, the examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any current hemorrhoids are related to 
those manifested during service.  
Regarding the veteran's lipoma and skin 
disorders, the examiner should be 
requested to give precise measurements of 
skin involvement as provided for in the 
recently revised criteria for that 
disability.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


